DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 9-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 10-15 of prior U.S. Patent No. US11150529. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-15 of U.S. Patent No. US11150529 in view of Hideo (US 5739886). 

Claim 1 of the instant application 17503645 has “same invention” with claims 1 of U.S. Patent No. US11150529.  Claims of the instant application have carried the limitations of claims of U.S. Patent No. US11150529 excepting the feature of claim 2 “wherein the first and second thin film transistors comprise: a gate electrode protruded from the first gate line; a source electrode having a portion overlapping the gate electrode in a plan view; a drain electrode having a portion overlapping the gate electrode in the plan view, and a semiconductor layer having a channel area overlapping the gate electrode in the plan view”.

Hideo teaches the liquid crystal display device, wherein the first and second thin film transistors comprise: a gate electrode protruded from the first gate line; a source electrode having a portion overlapping the gate electrode in a plan view; a drain electrode having a portion overlapping the gate electrode in the plan view, and a semiconductor layer having a channel area overlapping the gate electrode in the plan view for capable of preventing a flow of a leakage current in a back channel part in the off state of a TFT transistor to improve display quality (col. 2 lines 56-58).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as claims of U.S. Patent No. US11150529 disclosed, wherein the first and second thin film transistors comprise: a gate electrode protruded from the first gate line; a source electrode having a portion overlapping the gate electrode in a plan view; a drain electrode having a portion overlapping the gate electrode in the plan view, and a semiconductor layer having a channel area overlapping the gate electrode in the plan view for capable of preventing a flow of a leakage current in a back channel part in the off state of a TFT transistor to improve display quality (col. 2 lines 56-58).

3.	Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11150529 in view of Jun (US 20040201811).

Claims of the instant application 17503645 have carried the limitation claims of U.S. Patent No. US11150529 excepting the features of claims 15-16.

Jun teaches the liquid crystal display device, wherein each of the first data line and the second data line has a curved part, wherein each of the first data line and the second data line has a chevron-like shape or a V shape.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as claims of U.S. Patent No. US11150529 disclosed, wherein each of the first data line and the second data line has a curved part, wherein each of the first data line and the second data line has a chevron-like shape or a V shape for having an enhanced response speed and light transmittance [0003] as Jun taught.
4.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11150529 in view of Jun (US 20040201811) applied to claim 15 in further view of Lim et al. (US20080186440).

Claims of the instant application 17503645 have carried the limitation claims of U.S. Patent No. US11150529 excepting the feature of claim 17.

Lim et al. teach the liquid crystal display device, wherein the common electrode 800 has a plurality of openings overlapping one of the first pixel electrode 400 and the second pixel electrode 400 (see Fig. 1e).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as claims of U.S. Patent No. US11150529 disclosed, wherein the common electrode has a plurality of openings overlapping one of the first pixel electrode and the second pixel electrode for improving an aperture ratio and also preventing light leakage [0009] as Lim taught.

5.	Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US11150529 in view of Sasaki (US 7782415).

Claims of the instant application 17503645 have carried the limitation claims of U.S. Patent No. US11150529 excepting the feature of claims 15-18 and 20. Furthermore, claim 19 of the instant application 17503645 has similar limitation of claim 3 of U.S. Patent No. US11150529.

Sasaki teaches the liquid crystal display device, wherein 
Claims 15-16:
each of the first data line and the second data line has a curved part, wherein each of the first data line and the second data line has a chevron-like shape or a V shape.  
Claim 17:
the common electrode 119b has a plurality of openings overlapping one of the first pixel electrode 117b and the second pixel electrode.  
Claim 18: 
the plurality of openings of the common electrode 119b has a curved part substantially parallel to the curved part of the first data line and the second data line.  
Claim 19: wherein the common electrode comprises: 
a first connection part disposed substantially parallel to the first data line and the second data line; 
a second connection part disposed substantially parallel to the first gate line and connected to the first connection part; and 
a branch electrode.  
Claim 20:
the plurality of openings of the common electrode are defined by the first connection part, the second connection part, and the branch electrode.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as claims of U.S. Patent No. US11150529 disclosed with the features of claims 15-20 for improved aperture ratio and an IPS type LCD panel having the TFT substrate [0002] as Sasaki taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ko (US 20050140899) discloses IPS mode LCD device including a gate line on a substrate along one direction; a common electrode having a bent portion; a first disclination prevention pattern portion extended from the bent portion of the common electrode toward one side of the common electrode; a data line substantially perpendicular to the gate line; a thin film transistor at a crossing portion of the gate and data lines; a pixel electrode connected to a drain electrode of the thin film transistor, the pixel electrode having a bent portion and being formed substantially parallel to the common electrode; and a second disclination prevention pattern portion extended from a bent portion of the pixel electrode toward one side of the pixel electrode.

Shin et al. (US 20090284677) disclose a liquid crystal display device including a gate line on a substrate; a data line crossing the gate line with a gate insulating film interposed between the gate line and the data line to define a pixel region; a thin film transistor at the crossing of the gate line and the data line; a pixel electrode connected to the thin film transistor; a common electrode forming a horizontal electric field with the pixel electrode in the pixel region; a gate pad connected to the gate line; and a data pad connected to the data line, wherein the gate pad and the data pad includes a lower pad in the same layer as the gate line and made of the same material as the gate line, a lower contact hole through the gate insulating film to expose the lower pad, an upper pad in the same layer as the data line, made of the same material as the data line, and connected to the lower pad through the lower contact hole, and an upper contact hole through a passivation film protecting the thin film transistor to expose the upper pad, and a semiconductor layer of the thin film transistor overlaps with the gate electrode of the thin film transistor, and has a width smaller than that of a gate electrode of the thin film transistor.

Jun (US 20090040449) disclose liquid crystal display device including: a plurality of gate lines and a plurality of data lines formed horizontally and vertically to define pixel areas on a substrate; thin film transistors (TFTs) formed at crossings of the gate lines and data lines; a common line formed to be parallel to the gate line; a common electrode formed at each pixel area, connected to the gate line, and having one end overlapping with the data line; and a pixel electrode connected to the TFT and formed to be parallel to the common electrode between the common electrodes formed at each pixel area. The common electrode has a mesh structure to thus reduce a potential deviation of common electrodes in a panel and restrain a reduction in an aperture ratio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871